There is no evidence from which it can be found that the plaintiff's intestate, as he approached the railroad crossing, did anything or exercised any care to protect himself and avoid the accident. The case is not distinguishable from Gahagan v. Railroad, 70 N.H. 441; Waldron v. Railroad, 71 N.H. 362, and Bonnin v. Railroad, 77 N.H. 559. The deceased was riding in a carriage when the collision occurred; but that fact, in the absence of all evidence of care on his part, does not differentiate the case.
Exceptions sustained: verdict and judgment for the defendants.
All concurred.